By the Court.
This is an appeal from a final decree allowing with modifications the first and final account of an administratrix. The decree contained proper recitals as to verification by oath, notice, objections and hearing. The accountant now contests only the disallowance of a charge for her services as administratrix and of a charge for payment to her counsel. No evidence is reported. There is in the record no finding of fact by the judge of probate. Therefore, it must be presumed that he acted upon sufficient evidence. He may have found that the items disallowed had not been paid or were of no value to the estate or for some other reason ought not to reduce the amount available for distribution. No error is shown. Jordan v. Ulmer, 237 Mass. 577. Goss v. Donnell, 263 Mass. 521, 523.

Decree affirmed.